USDC IN/ND case 3:19-cv-00169-JD-MGG document 32 filed 05/07/21 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

JEREMY HUFFMAN, SR.,                  )
                                      )
               Plaintiff,             )
                                      )
       v.                             )       Cause No. 3:19-cv-169
                                      )
ST. JOSEPH COUNTY, et al              )
                                      )
               Defendants.            )

        FIRST REQUEST FOR PRODUCTION PROPOUNDED TO PLAINTIFF

       Defendants, Head Nurse Lynn, Nurse Jason, Dr. Tieman and Dr. Hall (hereinafter

collectively “Defendants”), by counsel, and pursuant to Rule 34, requests that Plaintiff produce all

documents, including all things which are in the possession, custody and control of the Plaintiff,

his attorney or other representative, within thirty (30) days of service hereof. Said production is

requested at the offices of the Defendants’ counsel, Georgianne M. Walker and Amanda M. Jordan,

of May Oberfell Lorber, 4100 Edison Lakes Parkway, Suite 100, Mishawaka, Indiana 46545.

   1. Copies of any and all written grievances and/or complaints (formal or informal) you filed
      against Head Nurse Lynn for her alleged failure to provide adequate medical care for the
      mass on your left elbow from October 2016 through November 2016.

       RESPONSE:




   2. Copies of any and all written grievances and/or complaints (formal or informal) you filed
      against Nurse Jason for his alleged failure to provide adequate medical care for the mass
      on your left elbow from October 2016 through November 2016.

       RESPONSE:




                                                 1
USDC IN/ND case 3:19-cv-00169-JD-MGG document 32 filed 05/07/21 page 2 of 7


  3. Copies of any and all written grievances and/or complaints (formal or informal) you filed
     against Dr. Tieman for his alleged failure to provide adequate medical care for the mass on
     your left elbow from October 2016 through November 2016.

     RESPONSE:




  4. Copies of any and all written grievances and/or complaints (formal or informal) you filed
     against Dr. Hall for his alleged failure to provide adequate medical care for the mass on
     your left elbow from October 2016 through November 2016.

     RESPONSE:




  5. Copies of any and all documentation relating to any other administrative remedies you
     pursued regarding Nurse Lynn’s alleged failure to provide adequate medical care for the
     mass on your left elbow from October 2016 through November 2016.

     RESPONSE:




  6. Copies of any and all documentation relating to any other administrative remedies you
     pursued regarding Nurse Jason’s alleged failure to provide adequate medical care for the
     mass on your left elbow from October 2016 through November 2016.

     RESPONSE:




                                              2
USDC IN/ND case 3:19-cv-00169-JD-MGG document 32 filed 05/07/21 page 3 of 7



  7. Copies of any and all documentation relating to any other administrative remedies you
     pursued regarding Dr. Tieman’s alleged failure to provide adequate medical care for the
     mass on your left elbow from October 2016 through November 2016.

     RESPONSE:




  8. Copies of any and all documentation relating to any other administrative remedies you
     pursued regarding Dr. Hall’s alleged failure to provide adequate medical care for the mass
     on your left elbow from October 2016 through November 2016.

     RESPONSE:




  9. Copies of any and all responses you received in response to any and all grievance, written
     complaints, and/or other administrative remedies you pursued, as identified above.

     RESPONSE:




  10. Copies of any and all written grievances and/or complaints (formal or informal) you filed
      against Head Nurse Lynn for her alleged refusal to provide you with an Ace wrap on July
      9, 2017.

     RESPONSE:




                                              3
USDC IN/ND case 3:19-cv-00169-JD-MGG document 32 filed 05/07/21 page 4 of 7


  11. Copies of any and all written grievances and/or complaints (formal or informal) you filed
      against Nurse Jason for his alleged refusal to provide you with an Ace wrap on July 9,
      2017.

     RESPONSE:




  12. Copies of any and all documentation relating to any other administrative remedies you
      pursued regarding Nurse Lynn’s alleged refusal to provide you with an Ace wrap on July
      9, 2017.

     RESPONSE:




  13. Copies of any and all documentation relating to any other administrative remedies you
      pursued regarding Nurse Jason’s alleged refusal to provide you with an Ace wrap on July
      9, 2017.

     RESPONSE:




  14. Copies of any and all responses you received in response to any and all grievance, written
      complaints, and/or other administrative remedies you pursued, as identified above.

     RESPONSE:




                                              4
USDC IN/ND case 3:19-cv-00169-JD-MGG document 32 filed 05/07/21 page 5 of 7


  15. Copies of any and all written grievances and/or complaints (formal or informal) you filed
      against Head Nurse Lynn for her alleged refusal to provide you with a second dressing
      change on July 20, 2017.

     RESPONSE:




  16. Copies of any and all written grievances and/or complaints (formal or informal) you filed
      against Nurse Jason for his alleged refusal to provide you with a second dressing change
      on July 20, 2017.

     RESPONSE:




  17. Copies of any and all documentation relating to any other administrative remedies you
      pursued regarding Nurse Lynn’s alleged refusal to provide you with a second dressing
      change on July 20, 2017.

     RESPONSE:




  18. Copies of any and all documentation relating to any other administrative remedies you
      pursued regarding Nurse Jason’s alleged refusal to provide you with a second dressing
      change on July 20, 2017.

     RESPONSE:




                                              5
USDC IN/ND case 3:19-cv-00169-JD-MGG document 32 filed 05/07/21 page 6 of 7


  19. Copies of any and all responses you received in response to any and all grievance, written
      complaints, and/or other administrative remedies you pursued, as identified above.

     RESPONSE:




  20. A copy of the Inmate Handbook you received from the St. Joseph County Jail.

     RESPONSE:




  21. Copies of any and all documentation related to St. Joseph County Jail’s grievance
      procedure.

     RESPONSE:




                                           Georgianne M. Walker (23182-71)
                                           Amanda M. Jordan (32129-71)
                                           Attorneys for Defendants

                                           MAY • OBERFELL • LORBER
                                           4100 Edison Lakes Parkway, Suite 100
                                           Mishawaka, IN 46545
                                           Telephone: (574) 243-4100
                                           Facsimile: (574) 232-9789


                                              6
USDC IN/ND case 3:19-cv-00169-JD-MGG document 32 filed 05/07/21 page 7 of 7


                                 CERTIFICATE OF SERVICE

        I certify that service of the above document was made on February __, 2021 by U.S.
certified mail, return receipt requested, postage affixed upon the following:

Jeremy Huffman, Sr.
16508-027
Beckley FCI
Federal Correction Institution
Inmate Mail/Parcels
P O Box 350
Beaver, WV 25813
Certified Mail #
Return Receipt Requested




                                            Amanda Jordan (32129-71)




                                               7
